Citation Nr: 1543636	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-37 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the termination of the Veteran's nonservice-connected pension benefits was proper.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota (Pension Center).  Jurisdiction of the Veteran's claims file is maintained at the Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in September 2015.  In August 2015, a field examiner determined that the Veteran would be unable to represent himself at his hearing.  His social worker was informed of the alternatives.  Neither the Veteran, nor anyone on his behalf appeared at the hearing or requested that it be rescheduled.  Thus, the hearing request is deemed withdrawn.  

In August 2015, the Committee on Waivers and Compromises (Committee) in St. Paul, Minnesota granted the Veteran's request for waiver of overpayment in the amount of $40,277.00.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

An August 2015 decision granted the Veteran's request for a waiver of overpayment of VA nonservice-connected pension benefits in the amount of $40,277.00.


CONCLUSION OF LAW

Because an August 2015 decision granted the Veteran's request for a waiver of overpayment of VA nonservice-connected pension benefits in the amount of $40,277.00, there remains no case or controversy over the issue of whether termination of the nonservice-connected benefits was proper.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that termination of his nonservice-connection pension benefits during the appeal period was improper.  

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to whether the termination of nonservice-connected pension benefits was proper, he separately requested for a waiver of overpayment of VA nonservice-connected pension benefits in the amount of $40,277.00, which was caused by the appealed termination of pension benefits.  In an August 2015 decision, the Committee granted the Veteran's the waiver request for his overpayment.  In simpler terms, the Veteran no longer has an outstanding debt caused by the termination of his pension benefits for the time periods in question.  As such, the issue of whether termination of the Veteran's nonservice-connected pension benefits was proper has effectively become moot by the waiver of the overpayment in the amount of $40,277.00.  

The Board notes that the facts of this case are unique and specific to this Veteran's circumstances as outlined below.  The Veteran was awarded nonservice-connected pension benefits, effective January 1, 2003.  Later information received from Income Verification Match showed that the Veteran received unreported income-including gambling winnings and state retirement benefits.  VA requested that the Veteran confirm whether he was in receipt of these additional benefits.  He contended that he never received gambling winnings or state retirement benefits, and this was a case of stolen identity.  VA requested that the Veteran provide proof of this alleged stolen identity, but he never replied.  Eventually, the above-cited overpayment was created because his annual income exceeded the maximum allowable for VA nonservice-connected pension benefits.  During the appeal period, the Veteran suffered a devastating injury following a motor vehicle accident, and is currently in nursing home care.  

In August 2015, the Committee granted the Veteran a full waiver of his overpayment in the amount of $40,277.00, and he no longer owes VA any money for his overpayment of pension benefits.  

Upon careful review of the evidence of record, the Board finds the question of whether the Veteran's nonservice-connected pension benefits were properly terminated during the period in question, has effectively been resolved inasmuch as any overpayment created by the termination of benefits has been waived.  In other words, regardless of whether the termination of benefits was proper, the resulting overpayment has been waived by the Committee and the issue on appeal is moot.  As such, there remains no case or controversy regarding the claim of his termination of nonservice-connected pension benefits, and it must be dismissed.

In reaching this conclusion, the Board has not made a determination that the Veteran's identity was stolen or that he was not in receipt of unreported income for the years in question.  The probative evidence of record shows that the overpayment was properly created and the termination of the pension benefits for the timeframe on appeal was proper.  Nevertheless, there remains no controversy as the entire overpayment has been waived via a separate, August 2015 decision of the Committee.  

Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating whether termination of nonservice-connected pension benefits during the timeframes on appeal must be dismissed.


ORDER

The appeal as to the propriety of the termination of nonservice-connected pension benefits is dismissed.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


